t c memo united_states tax_court jerome b cronin and staci l cronin petitioners v commissioner of internal revenue respondent docket no date joseph peck for petitioners david s weiner for respondent memorandum opinion laro judge respondent determined deficiencies in petitioners jerome b and staci l cronin's through federal_income_tax in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent's determination was based on the disallowance of a basis step-up petitioner mr cronin claimed with respect to stock of impact audio inc impact impact is an s_corporation in which petitioner mr cronin held a percent ownership_interest the issue for consideration is whether petitioner may increase his impact stock's basis by the amount of certain cancellation of indebtedness cod income that impact realized at a time when it was insolvent we hold that he may not unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rule_of practice and procedure amounts are rounded to the nearest dollar background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the accompanying exhibits are incorporated herein and found accordingly petitioners resided in barrington illinois at the time they filed their petition they filed joint federal_income_tax returns for the taxable years through at some point petitioners filed form_1045 application_for tentative refund on form_1045 they claimed through refunds based on a net_operating_loss_deduction nold relating to petitioner husband's percent interest in impact impact suffered losses for the period through petitioner's share of the loss was dollar_figure percent of ' staci k cronin is a petitioner solely by virtue of having filed a joint returns with her husband hereinafter references to petitioner will be to petitioner husband jerome b cronin discharge_of_indebtedness income is also referred to as cancellation of debt income cod income for purposes of this opinion we refer to the income generated from the discharge_of_indebtedness pursuant to sec_61 as cod income dollar_figure this loss exceeded petitioner's basis in his impact stock as a result petitioner's basis was reduced to zero and dollar_figure of the loss was suspended petitioner's share of the loss was dollar_figure percent of dollar_figure again petitioner's basis in his impact stock was reduced to zero and an additional dollar_figure loss was suspended in impact reported a further loss of dollar_figure petitioner's share of this loss was dollar_figure during impact made an assignment of its assets for the benefit of its creditors in consummating this transaction impact realized cod income impact was insolvent when it realized this cod income as a result it excluded the income petitioner increased his impact stock basis by dollar_figure to reflect his share of the cod income discussion the principal issue for our consideration in this case is whether petitioner is entitled to an increase in his basis in an ‘there appears to be a discrepancy in the stipulated facts with respect to the amount of cod income impact realized in the parties stipulated that the total amount the corporation realized was dollar_figure however they also stipulated that petitioner increased his impact stock basis by dollar_figure to reflect his share of the cod income since petitioner owned only percent of impact's stock the total amount of cod income would have had to be dollar_figure for petitioner's share to be dollar_figure since our ultimate conclusion is that none of the cod income flowed through to petitioner or had any impact on his personal income taxes we need not inquire further into this discrepancy see sec_108 b s corporation's stock as a result of any cod income realized by that corporation sec_61 defines in a general manner gross_income as all income from whatever source derived sec_61 further elaborates on this broad language by providing that gross_income specifically includes amounts received from cancellation of indebtedness a taxpayer may realize cod income by paying an obligation at less than its face value 284_us_1 the underlying rationale of this principle is that a reduction in debt without a corresponding reduction in assets causes an economic gain and income to the debtor because the assets are no longer encumbered a cancellation of indebtedness generally produces income to the debtor in an amount equal to the difference between the amount due on the obligation and the amount_paid for the discharge if no consideration is paid for the discharge then the entire amount of the debt is considered the amount of income which the debtor must include in income sec_61 however in some circumstances cod income may be excluded sec_108 reads as follows sec_108 exclusion_from_gross_income ---- in general --gross income does not include any amount which but for this subsection would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if-- a the discharge occurs ina title_11_case or b the discharge occurs when the taxpayer is insolvent or c the indebtedness discharge is qualified_farm_indebtedness or d in the case of a taxpayer other than a c_corporation the indebtedness discharged is qualified_real_property indebtedness thus sec_108 provides an exclusion for cod income if a the discharge occurs ina title_11_case b the discharge occurs when the taxpayer is insolvent c the indebtedness discharged is qualified_farm_indebtedness or d the debtor is a c_corporation and the discharged debt is qualified_real_property_business_indebtedness sec_108 a specifies that in the case of an s_corporation certain provisions of sec_108 shall be applied at the corporate level we have held that where cod income of an s_corporation is shielded from recognition by sec_108 d a the income does not flow through to or increase the basis of the s corporation's shareholders 110_tc_114 friedman v commissioner tcmemo_1998_196 chesapeake outdoor enterprises inc v commissioner tcmemo_1998_175 see also winn v commissioner tcmemo_1998_71 thus petitioner as an s_corporation shareholder would be precluded from increasing his basis in impact's stock on account of cod income excluded from impact's gross_income by reason of insolvency petitioner argues that our holding in nelson v commissioner supra does not apply in this instance petitioner points out that for the years at issue in nelson sec_1 d of the income_tax regs had not yet become effective that regulation which applies to shareholders' basis provides in part an adjustment for a nontaxable item is determined for the taxable_year in which the item would have been includible or deductible under the corporation's method_of_accounting for federal_income_tax purposes if the item had been subject_to federal income_taxation petitioner contends that if this regulation had been in effect for the years at issue in nelson we would have been required to reach a different result we disagree in deciding nelson we concluded based on the legislative_history of sec_108 that the rule embodied in the regulation petitioner cites was already in effect nelson v commissioner supra pincite nevertheless we held that sec_108 d a explicitly provides that the cod income exclusion operates for purposes of the subchapter_s regime on the corporate level nelson v commissioner supra pincite sec_1_1367-1 income_tax regs does not require that cod income flow through to s_corporation shareholders rather it specifies how tax exempt_income which does flow through from an s_corporation to its shareholders affects those shareholders' basis since we have held there is no such flowthrough with respect to cod income sec_1_1367-1 income_tax regs does not come into play in reaching our holding herein we have considered all arguments made by petitioner and to the extent not mentioned above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
